SUMMARY ORDER
The April 17, 2006 judgment of the district court is affirmed for substantially the same reasons as stated in the district court’s opinion. See Sash v. Dudley, No. 05 Civ. 7498, 2006 WL 997256 (April 17, 2006). Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues.
Eliot S. Sash (“Plaintiff’) pleaded guilty to the criminal offense for which Edward Dudley (“Defendant”) represented him, and he did not assert “his innocence or a colorable claim of innocence” before the district court or this Court. Britt v. Legal Aid Soc., Inc., 95 N.Y.2d 443, 445, 718 N.Y.S.2d 264, 741 N.E.2d 109, 110 (N.Y. 2000) (citation omitted). For this reason, and others, he can bring no claim for legal malpractice against Defendant. Id.
Plaintiffs argument that the district court should have, sua sponte, invoked the All Writs Act, 28 U.S.C. § 1651(a), to order the state court to permit Plaintiff to file a direct appeal is unpreserved for this appeal and, in any event, without merit.
*96Accordingly, the judgment of the district court is AFFIRMED.